Case 5:18-cv-00208-FMO-KK Document 41-12 Filed 08/19/19 Page 1 of 1 Page ID #:302


   From:           M R-N
   To:             Sara Gunderson
   Subject:        Fwd: signed docs, Manuel Cardenas
   Date:           Monday, October 15, 2018 10:12:17 PM
   Attachments:    Image (11).jpg
                   Image (12).jpg




   Good Evening Sara,

   Sorry again for the delay, attached is the forwarded signature pages with my father’s signature
   for each document you sent.

   Please confirm receipt and let me know if this is all you need, or if I should do anything
   further, thank you for your patience.

   Monica

   ---------- Forwarded message ---------
   From: Nydia Rodriguez <nydiar.nr@gmail.com>
   Date: Mon, Oct 15, 2018 at 9:56 PM
   Subject:
   To: M R-N <monyrod760@gmail.com>


   2 signed
   --
   Sent by M.Rodriguez
